Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00412-CR

                                        The STATE of Texas,
                                             Appellant

                                                  v.
                                           Sebastian Scott
                                      Sebastian Scott FLORES,
                                              Appellee

                          From the County Court at Law, Kerr County, Texas
                                     Trial Court No. CR130259
                              Judge Spencer W. Brown, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 30, 2013.

DISMISSED

           On August 23, 2013, the State filed a motion to dismiss the appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).


                                                        PER CURIAM

DO NOT PUBLISH